Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict was supported by legally sufficient evidence and that it was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We also conclude that Supreme Court correctly denied defendant’s CPL 30.30 motion. In that regard, the People’s statement of readiness on the first indictment was not rendered void by the subsequent dismissal of that indictment (see, People v Traficante, 143 AD2d 443, 445; People v Marsh, 127 AD2d 945, 947, lv denied 70 NY2d 650). Further, the People’s announcement of readiness in open court before defendant’s arraignment and their subsequent notification to defense counsel of their readiness satisfied their obligation to answer ready on the subsequent indictment (see, People v Olivani, 167 AD2d 949, lv denied 77 NY2d 880; People v [Cleveland,] Evans, 171 AD2d 1006, lv denied 77 NY2d 994, 78 NY2d 1011; see also, People v Kendzia, 64 NY2d 331, 337, n).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Green, J. P., Lawton, Boehm, Davis and Doerr, JJ.